UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 8, 2009 Enhance Skin Products Inc (Exact name of registrant as specified in its charter) Nevada 000-52755 84-1724410 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 695 South Colorado Boulevard, Suite 480 Denver, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (416) 644 8318 Copies of Communications to: Stepp Law Corporation 15707 Rockfield Boulevard, Suite 101, Irvine, CA 92618
